Citation Nr: 1220347	
Decision Date: 06/11/12    Archive Date: 06/22/12

DOCKET NO.  09-49 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a sleep disturbance disability, to include sleep apnea. 


REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran had active duty service from January 1981 to March 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  In that decision, the RO denied additional claims which the Veteran included in his appeal.  However, a September 2011 rating decision granted the full benefit sought as to such other claims, and they are not in appellate status.  In April 2012 a Board hearing at the RO was held before the undersigned.

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

After reviewing the claims file, the Board finds that additional development is necessary to allow for informed appellate review. 

The Board first notes that when the Veteran filed his claim, he cited problems getting to sleep.  It appears that this was viewed by RO personnel as a sleep apnea claim, and the Veteran's testimony also was in terms of sleep apnea.  Certain medical reports that document treatment for other disorders do include references to difficulty falling asleep as well as short periods of sleep, but they do not appear to show any findings or diagnosis of sleep apnea, or any other sleep disturbance disability.  Under the circumstances, the Board has described the issue more generally as sleep disturbance disability, to include sleep apnea.  

The Veteran appears to contend that this disability is causally related to pain and medications taken for other service-connected disabilities.  The Board finds that a VA examination with opinion is necessary to assist the Veteran with his claim. 

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be scheduled for an appropriate VA examination for the purpose of ascertaining the nature and etiology of his claimed sleep disturbance disability, to include sleep apnea.  It is imperative that the claims file be made available to and be reviewed by the examiner.  Any medically indicated special studies or tests should be accomplished.  The examiner should clearly report whether a diagnosis of sleep apnea, or any other sleep disturbance disability, is warranted.  

If sleep apnea or other sleep disturbance disability is in fact diagnosed, the examiner should offer responses to the following:

     a) is it at least as likely as not (a 50% or higher degree of probability) that such disability is proximately due to, or caused by, service-connected disabilities or to medication taken for such service-connected disabilities?

     b) is it at least as likely as not (a 50% or higher degree of probability) that such disability has been permanently aggravated by service-connected disabilities or to medication taken for such service-connected disabilities?

The examiner should set forth reasons for such opinions. 

2.  The RO should then review the expanded record and determine if service connection is warranted for sleep apnea or other sleep disturbance disability.  If the claim remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded an opportunity to respond.  The case should then be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


